Appeal from a decision of the Unemployment Insurance Appeal Board, filed August 17, 2001, which ruled that claimant was disqualified from receiving unemployment insurance benefits because he voluntarily left his employment without good cause.
The Unemployment Insurance Appeal Board ruled that *805claimant left his employment for personal and. noncompelling reasons, disqualifying him from receiving unemployment insurance benefits. Because we find substantial evidence to support that decision, we affirm.
In general, a claimant’s dissatisfaction with the conditions of employment, including dissatisfaction with work-related duties (see, Matter of De John [Commissioner of Labor], 275 AD2d 848, 849) and work hours (see, Matter of Hunt [Commissioner of Labor], 286 AD2d 819), will not be found to constitute good cause for leaving employment when there is still work available. Interpersonal conflicts between a claimant and coworkers also have been found not to constitute good cause for resigning, particularly in cases such as the instant matter, where the claimant has failed to bring the problem to the attention of the employer (see, Matter of Rahman [Commissioner of Labor], 257 AD2d 945). While claimant asserts that he did notify the employer about his situation, a witness for the employer testified to the contrary, raising an issue of credibility for resolution by the Board (see, Matter of Nachef [Commissioner of Labor], 288 AD2d 550, 551). Claimant’s remaining contentions have been examined and found to be without merit.
Mercure, J.P., Crew III, Spain, Mugglin and Lahtinen, JJ., concur. Ordered that the decision is affirmed, without costs.